                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

L. YVONNE BROWN,

            Plaintiff,

v.                                      Case No:    2:18-cv-157-FtM-29MRM

FLORIDA      GULF       COAST
UNIVERSITY      BOARD      OF
TRUSTEES,   KEN    KAVANAGH,
individually and in official
capacity,    KARL     SMESKO,
individually and in official
capacity, RODERICK ROLLE,
individually and in official
capacity, and KELLY BROCK,
individually and in official
capacity,

            Defendants.


                               OPINION AND ORDER

     This matter comes before the Court on plaintiff's Seventh

Application    for     Temporary    Restraining        Order       and   Preliminary

Injunction (Doc. #104) filed on April 23, 2019.                    For the reasons

set forth below, the motion is denied.

     On   December     6,   2018,   plaintiff       filed      a    Second   Amended

Complaint     (Doc.    #77),     asserting      that       defendants     dismissed

plaintiff     from    the     Florida    Gulf      Coast     University      women’s

basketball team based upon low grades fabricated by her biology

professor, Roderick Rolle.          Plaintiff now moves for a temporary

restraining    order    and    preliminary      injunction.          Specifically,
plaintiff seeks a Court order requiring defendants to provide

plaintiff with copies of her records from Roderick Rolle’s biology

class pursuant to the Family Educational Rights and Privacy Act of

1974, 20 U.S.C. § 1232g (FERPA).

     Plaintiff asserts that she submitted a “FERPA Request” on

February 28, 2019, in which she requested that defendants provide

her with copies of five assignments she completed in Roderick

Rolle’s biology class.      (Doc. #104, ¶ 11.)           Plaintiff contends

that defendants should have provided plaintiff with these records

“no later than [] April 16, 2018,” but defendants have failed to

comply with plaintiff’s FERPA request “[a]s of April 20, 2019.”

(Id. ¶¶ 12, 14.)

     To obtain a temporary restraining order or a preliminary

injunction, a party must demonstrate that (1) she has a substantial

likelihood   of   success   on    the    merits;   (2)    she       will   suffer

irreparable injury if the relief is not granted; (3) the threatened

injury outweighs the harm the relief would inflict on the non-

movant; and (4) the entry of the relief would serve the public

interest.    Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223,

1225-26   (11th   Cir.   2005).    The     party   seeking      a   preliminary

injunction or temporary restraining order bears the burden of

satisfying these four prerequisites.         Id.; Parker v. State Bd. of

Pardons & Paroles, 275 F.3d 1032, 1035 (11th Cir. 2001).




                                   - 2 -
     The Court finds that Plaintiff has failed to carry her burden

to support the issuance of a temporary restraining order or a

preliminary   injunction.        Notably,   aside   from   conclusory

allegations that defendants “continu[e] to deny [plaintiff] access

to her own personal education records,” plaintiff has alleged no

facts detailing the manner in which defendants responded to her

request.   (Doc. #104, ¶ 16.)     Further, plaintiff entirely fails

to address whether she has a substantial likelihood of success on

the merits of her claim.     Plaintiff’s motion is therefore denied.

See Pittman v. Cole, 267 F.3d 1269, 1292 (11th Cir. 2001)(“[W]hen

a plaintiff fails to establish a substantial likelihood of success

on the merits, a court does not need to even consider the remaining

three prerequisites of a preliminary injunction [or temporary

restraining order].” (citations omitted)).

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     Plaintiff's Seventh Application for Temporary Restraining

Order and Preliminary Injunction (Doc. #104) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this         25th   day

of April, 2019.




                                 - 3 -
Copies:
Parties and Counsel of Record




                                - 4 -
